Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the remarks and amendments filed 3/3/2021. Claim 1-13, as amended, are currently pending and have been fully considered below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 11 states “perform control”. It is unclear what that step means.
Claim 10, line 11 states “perform control”. It is unclear what that step means.
Claim 11, line 6 states “perform control”. It is unclear what that step means.

Claim 1 recites the limitation "the display control means" in line 13.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 8, 9, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iguchi (U.S. Patent Publication No. 2016/0241994). 
As per claims Claim 1, 10 and 11, Iguchi discloses a product purchase assistance system, which is configured to assist in purchase of a product sold by a vending machine, the product purchase assistance system comprising a server, wherein the server comprising:
at least one processor (see fig. 1); and
at least one memory device that stores a plurality of the server instructions, which when executed by the at least one processor, cause the at least one processor of the server to operate to (see fig. 1):
acquire a list of products sold by a plurality of vending machines within a predetermined range from a mobile terminal 
([0003] A user may be at a particular location and may want to know what devices and services offered by the devices are available in the particular location.
[0046] The vending machine may have an associated user interface (e.g., a mobile application or a web application) that can present or display, for example, on the end user's device (e.g., mobile phone) a list of items that are available for purchase on the vending machine and the pricing information of the items.);
perform control for displaying product information on each product included in the list on display means of the mobile terminal 
, and
wherein the display control means is configured to control the display means to display the product information relating to the products in a manner that the products sold by each of the plurality of the vending machines can be viewed 
([0046] The vending machine may have an associated user interface (e.g., a mobile application or a web application) that can present or display, for example, on the end user's device (e.g., mobile phone) a list of items that are available for purchase on the vending machine and the pricing information of the items.).

As per Claim 2, Iguchi discloses the product purchase assistance system according to claim 1, further comprising the mobile terminal wherein the mobile terminal comprising:
at least one processor (see fig. 1); and
at least one memory device that stores a plurality of the mobile terminal instructions, which when executed by the at least one processor, cause the at least one processor of the mobile terminal to operate to (see fig. 1);
perform short-range wireless communication ([0126] discusses bluetooth), and
wherein the server instructions cause the at least one processor of the server to operate to acquire, from each of a plurality of vending machines within a communicable short-range wireless communication range from the mobile terminal, a list of the products sold by the each of plurality of vending machines, via the short-range wireless communication 
([0046] The vending machine may have an associated user interface (e.g., a mobile application or a web application) that can present or display, for example, on the end user's device (e.g., mobile phone) a list of items that are available for purchase on the vending machine and the pricing information of the items.).

As per claim 8, Iguchi discloses the product purchase assistance system according to claim 1,
wherein the server instructions cause the at least one processor of the server to operate to perform, when the same product is sold by a plurality of vending machines, control for displaying on the display means the product information on the same product under a state in which the same product sold by each of the plurality of vending machines is aggregated as one product 
([0046] The vending machine may have an associated user interface (e.g., a mobile application or a web application) that can present or display, for example, on the end user's device (e.g., mobile phone) a list of items that are available for purchase on the vending machine and the pricing information of the items.).

As per claim 9, Iguchi discloses the product purchase assistance system according to claim 1,
wherein the server instructions cause the at least one processor of the server to operate to acquire  stock information on stock of products in each of the plurality of vending machines (see [0046]), and
wherein the server instructions cause the at least one processor of the server to operate to set, based on the stock information, a display priority of the product information on each product included in the list (see [0046]).

As per claim 12, Iguchi discloses product purchase system according to claim 1, wherein the display control means is configured to control the display means to display 
As per claim 13, Iguchi discloses the product purchase system according to claim 1, wherein the product information for each of the plurality vending machine is displayed on a separate page, and wherein the product information for each of the plurality of vending machines is selectable by a displayed on the display means 
([0046] The vending machine may have an associated user interface (e.g., a mobile application or a web application) that can present or display, for example, on the end user's device (e.g., mobile phone) a list of items that are available for purchase on the vending machine and the pricing information of the items.).
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Iguchi in view of Yamazaki (U.S. Patent Publication No. 2019/0108709).
As per claim 3, Iguchi discloses the product purchase assistance system according to claim 1, further comprising the mobile terminal wherein the mobile terminal comprising:
at least one processor (see fig. 1); and

However, Iguchi does not appear to explicitly disclose the following limitations. Yamazaki teaches 
receive a selection operation of selecting as a purchase product at least one product included in the list ([0007] when dispensing designation information with respect to food/drink of the type selected has been received from the mobile terminal;); and
request execution of purchase processing of purchasing the at least one product selected as the purchase product ([0007] when dispensing designation information with respect to food/drink of the type selected has been received from the mobile terminal;); and 
wherein file server instructions further came the at least one processor of the server to operate to notify a user of a purchase product provision machine, which is a .vending machine from among the plurality of vending machines that is to dispense and provide to the user the at least one product selected as the purchase product 
([0007] when dispensing designation information with respect to food/drink of the type selected has been received from the mobile terminal; [0030] As illustrated in FIG. 1, in the connection management system 1, a plurality of vending machines and/or dispensers 10A-10D (the vending machines and/or dispensers 10A-10D are referred to collectively below as "the vending machine(s)).

From this teaching of Yamazaki, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify the system and method of Iguchi to include the purchasing transaction, taught by Yamazaki, in order to facilitate dispensing.

As per claim 4, Iguchi discloses the product purchase assistance system according to claim 3, wherein the server instructions cause the at least one processor of the server to operate the to notify the user of the purchase product provision machine by displaying on the display means a guidance screen guiding to a position of the purchase product provision machine 
([0003] For example, a user may want to know what vending machine is nearby that offers beverages and snacks for purchase and the types of beverages and snacks available.).

As per claim 5, Yamazaki discloses the product purchase assistance system according to claim 3, wherein the server instructions cause the at least, one processor of the server to operate to acquire a list of products sold by a plurality of vending machines within a predetermined first range from the mobile terminal, and
wherein the mobile terminal instructions cause the at least one processor of the mobile terminal to operate to receive the selection operation of selecting as the purchase product a product sold by one of the plurality of vending machines when the one of the plurality of vending machines is within a second predetermined range narrower than the predetermined first range from the mobile terminal ([0110] When the dispensing designation information sent using the product designation screens in FIG. 8 and FIG. 9 has been received by the vending machine 10, the extension function unit 204 may control the display in such a way that the product image P displayed on the product designation screen disappears from the screen.).
combined by the same rationale as above

As per claim 6, Yamazaki discloses the product purchase assistance system. according to claim 3, the mobile terminal instructions further cause the at least one processor of the mobile terminal to operate to determine whether the mobile terminal is in proximity to the purchase product provision machine (see [0084]); and
the server instructions further cause the at least one processor of the server to operate to perform when it is determined that the mobile terminal is in proximity to the purchase product provision machine after completion of the purchase processing, control for causing the purchase product provision machine to dispense the at least one product selected as the purchase product ([0084] As a result, the connection request unit 202 is able to allow transmission of a connection request signal only when the mobile terminal 200 is within a predetermined distance of the selected vending machine 10. It should be noted that the connection request unit 202 may adjust the threshold of the field intensity in accordance with the situation of the mobile terminal 200.).
combined by the same rationale as above

As per claim 7, Yamazaki discloses the product purchase assistance system according to claim 3,
wherein the mobile terminal instructions cause the at least one processor of the mobile terminal to operate to 
receive a first selection operation of selecting as a purchase candidate at least one product included in the list; and 
receive a second selection operation of selecting the at least one product selected as the purchase candidate as a product to he purchased, and

combined by the same rationale as above

Response to Arguments
Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited Form attached.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYE IWARERE whose telephone number is (571)270-5112.  The examiner can normally be reached on M-F 8:00 - 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/OLUSEYE IWARERE/Primary Examiner, Art Unit 3687